DETAILED ACTION
Claims 1-13 are presented for examination, wherein claims 11-12 are currently amended.
The instant application is a continuation of 15/030,662, issued as U.S. 10,367,179.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the timely art of record teaches or suggests the claimed invention of claim 1, from which claims 2-12 depend and claim 13 incorporates by reference.
Specifically, none of the timely art of record teaches or suggests the combination of characteristics of the claimed battery pack with a cell assembly having “outer protrusions formed at an outer side surface,” with “ducts provided at both side surfaces thereof,” and “the outer protrusions are formed at outer side surfaces of the ducts;” plus, the claimed pack housing having “inner protrusions formed at an inner side surface thereof to extend vertically.” See also e.g. Figures 1-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723